DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Pre-Grant Publication US 20210055026 for paragraph numbers.


Specification
The disclosure is objected to because of the following informalities:

¶ 15, states “The controller may calculate the target DSH at preset time intervals, and control the current DSCH based on the target DSH,” elsewhere in the specification “current DSH” is used.

¶ 44, states that “According to an air conditioner 10 of injection method shown in FIG. 1…,” elsewhere in the specification air conditioner 1 is used.

¶ 50, states that “Therefore, in order to improve the heating performance of the air conditioner 10 of injection type…,” elsewhere in the specification air conditioner 1 is used.

Appropriate correction is required.


Claim Objections

Claim 10 is objected to because of the following informalities:

Claim 10 recites – wherein the controller calculates the target DSH at preset time intervals, and controls the current DSCH based on the target DSH. –

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 12 require calculating the target DSH based on compressor frequency, compressor coefficient, and current DSH. Claims 6 and 14 require substituting the pressure relationship for the compressor frequency and compressor coefficient and calculating target DSH with the pressure relationship and the current DSH. However, Specification (¶ 169) discloses these as alternative embodiments. In the context of the Specification, “substituting” is used to show a distinction and similarity between the two embodiments and the act of “substituting” is not part of each embodiment. The Applicant is combining the two embodiments to create a new third embodiment that is not supported by the Specification.
Claim 15 is rejected due to dependency upon claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a DSH” and “a current DSH” however as per Specification (¶ 142) discloses: “When operating the air conditioner 1 in the injection mode, the outdoor unit controller 179 may control the current DSH, that is, a DSH calculated using the discharge temperature of the refrigerant and the saturation temperature of the refrigerant, based on a target DSH,” therefore it appears that “a DSH” and “a current DSH” are the same. Thus, the respective limitations in the claim are into connected by proper antecedent basis.
Claim 12 recites similar.
Claims 2-11 and 13-15 are rejected due to dependency upon claims 1 and 12.

Claim 6 recites “substituting” as per section 112(a) above the scope of the disclosure does not include the act of substituting in the calculation, therefore it is unclear if substituting in the claim refers to an action of the controller or to note a mere distinction in embodiments between claims 1 and 6.
Claim 14 recites similar.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUM SUK KIM (KR 20090069915, hereinafter KIM) in view of MICHEL K. GRABON (US 6711911, hereinafter GRABON) as evidenced by DAVE DEMMA (DAVE DEMMA, COMPRESSOR TECHNOLOGY TO MODULATE CAPACITY, HPAC, 2016, hereinafter DEMMA).
Regarding claim 1, KIM discloses:
An air conditioner comprising:
a compressor (110) configured to compress a refrigerant;
an indoor heat exchanger (120) configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode;
an outdoor heat exchanger (130) configured to convert a liquid refrigerant into a vapor refrigerant in the heating mode;
a main pipe (173 and 174) connecting the indoor heat exchanger to the outdoor heat exchanger;
an injection pipe (180) branching from the main pipe and connecting to an injection port (between 111 and 112) of the compressor;
an injection valve (143) installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe; and
a controller (200) configured to calculate discharge superheat (page 4, ¶ 4), and controls the current DSH based on the calculated discharge superheat (page 4, ¶ 4).
 While Kim discloses calculating DSH, Kim lacks calculating the target discharge superheat (DSH) based on a correlation between a compression coefficient, a compressor frequency, and a DSH that are represented by an operating condition, and control a current DSH based on the target DSH.
Regarding claim 1, GRABON teaches: an air conditioner unit having
a controller (32) configured to calculate (Col. 4: 64 to Col. 5: 16; FIG. 4) a target discharge superheat (DSH) (step 52 of figure 4) based on a correlation between a compression coefficient (”DP” and “SP” discussed at 4:32-47 are pressure values which form a compressor coefficient; see claim interpretation section below), a compressor frequency (“compressor capacity”, col 5, lines 3-20; further see relationship of compressor capacity to frequency evidenced below), and a DSH that are represented by an operating condition (step 46 of figure , and control a current DSH (46) based on the target DSH (6:4-14 superheat is adjusted towards DSH optimal/target).
Claim interpretation: Instant Application (¶ 143) discloses that the “compression coefficient Pr is a value representing a correlation between the pressures of the refrigerant flowing into the compressor 120 or discharged from the compressor 120” and that “the compression coefficient Pr may refer to a difference or a ratio between the pressure Ps of the refrigerant sucked into the compressor 120 and the pressure Pd of the refrigerant discharged from the compressor 120.”
Regarding compressor capacity vs compressor frequency: As noted above Grabon provides for compressor capacity in the calculation of optimal or discharge superheat, and notes current and input power (5:25). DEMMA (VARIABLE FREQUENCY DRIVES) evidences the relationship between compressor capacity and compressor frequency (page 6 “variable frequency drives”); thus providing analogy to substitute compressor capacity for frequency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of GRABON and DEMMA in order to measure discharge superheat without requiring suction temperature sensing and thereby reducing error (2:7-26 of Grabon).

Regarding claim 2, KIM as modified teaches the limitations of claim 1. KIM (page 4, ¶ 6) additionally teaches:
wherein the controller controls the injection valve for the current DSH to reach the target DSH.

Regarding claim 3, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
a sensor device (181 or 182) configured to measure a temperature (181) of the refrigerant discharged from the compressor, a temperature (183-184) of the refrigerant sucked into the compressor, and an outdoor temperature (page 4, ¶ 3).

Regarding claim 4, KIM as modified teaches the limitations of claim 3. KIM additionally teaches:
wherein the sensor device is further configured to measure at least one of a pressure (182) of the refrigerant discharged from the compressor….

Regarding claim 5, KIM as modified teaches the limitations of claim 4. KIM additionally teaches:
wherein the sensor device is further configured to measure the compressor frequency (page 4, ¶ 3, The operating variables include … frequency of the compressor 110).

Regarding claim 6, KIM as modified teaches the limitations of claim 5. GRABON additionally teaches:
wherein the controller calculates the target DSH by substituting the compressor frequency and the compression coefficient  determined by a relationship between the pressures of the refrigerant discharged from the compressor for the correlation (“DP” and “SP”).

Regarding claim 7, KIM as modified teaches the limitations of claim 5. KIM additionally teaches:
wherein the controller calculates the current DSH based on the pressure of the refrigerant discharged from the compressor and the temperature of the refrigerant discharged from the compressor.
KIM calculates the discharge superheat by using the discharge temperature measured at 181 at and the discharge pressure measured at 182.

Regarding claim 8, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
wherein the controller injects a two-phase refrigerant including a vapor (page 3, ¶ 8, when the injection valve 143 is opened, the gaseous refrigerant in the phase separator 150 flows into the second compression unit 112 through the injection pipe 180) and a liquid (page 4, ¶ 10, controller 200 may determine that the liquid refrigerant is injected through the injection pipe 180) into the injection port of the compressor by controlling the injection valve in the injection mode.

Regarding claim 9, KIM as modified teaches the limitations of claim 3. KIM additionally teaches:
wherein the controller enters the injection mode by opening the injection valve when the outdoor temperature is less than or equal to a preset reference temperature (operating value for controlling injection valve 143’s opening degree includes the outdoor temperatures).

Regarding claim 10, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
wherein the controller calculates the target DSH at preset time intervals (page 4, ¶¶ 3-4, real time measurements), and controls the current DSH based on the target DSH.

Regarding claim 12, KIM discloses:
A method of controlling an air conditioner including a compressor (110) configured to compress a refrigerant, an injection pipe (180) connected to an injection port (between 111 and 112) of the compressor, and an injection valve (143) configured to control a flux of the refrigerant flowing to the injection pipe, the method comprising:
determining (via controller 200) whether to enter an injection mode (FIG. 3) based on an outdoor temperature (page 4, ¶ 3, operating variable is outdoor temperature);
calculating (page 4, ¶ 3, indoor / outdoor temperature difference), upon entering the injection mode, discharge superheat (page 4, ¶ 4), and controls the current DSH based on the calculated discharge superheat (page 4, ¶ 4).
 While Kim discloses calculating DSH, Kim lacks calculating the target discharge superheat (DSH) based on a correlation between a compression coefficient, a compressor frequency, and a DSH that are represented by an operating condition, and control a current DSH based on the target DSH.
Regarding claim 1, GRABON teaches: an air conditioner unit having
a controller (32) configured to calculate (Col. 4: 64 to Col. 5: 16; FIG. 4) a target discharge superheat (DSH) (step 52 of figure 4) based on a correlation between a compression coefficient (”DP” and “SP” discussed at 4:32-47 are pressure values which form a compressor coefficient; see claim interpretation section below), a compressor frequency (“compressor capacity”, col 5, lines 3-20; further see relationship of compressor capacity to frequency evidenced below), and a DSH that are represented by an operating condition (step 46 of figure 4; actual DSH), and control a current DSH (46) based on the target DSH (6:4-14 superheat is adjusted towards DSH optimal/target).
Claim interpretation: Instant Application (¶ 143) discloses that the “compression coefficient Pr is a value representing a correlation between the pressures of the refrigerant flowing into the compressor 120 or discharged from the compressor 120” and that “the compression coefficient Pr may refer to a difference or a ratio between the pressure Ps of the refrigerant sucked into the compressor 120 and the pressure Pd of the refrigerant discharged from the compressor 120.”
Regarding compressor capacity vs compressor frequency: As noted above Grabon provides for compressor capacity in the calculation of optimal or discharge superheat, and notes current and input power (5:25). DEMMA (VARIABLE FREQUENCY DRIVES) evidences the relationship between compressor capacity and compressor frequency (page 6 “variable frequency drives”); thus providing analogy to substitute compressor capacity for frequency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of GRABON and DEMMA in order to measure discharge superheat without requiring suction temperature sensing and thereby reducing error (2:7-26 of Grabon).


Regarding claim 13, KIM discloses the limitations of claim 12. KIM (page 4, ¶ 6) additionally discloses:
wherein the controlling of the current DSH includes controlling the injection valve for the current DSH to reach the target DSH.

Regarding claim 14, KIM discloses the limitations of claim 12. KIM additionally discloses:
measuring a pressure of the refrigerant discharged (at 182) from … the compressor and the compressor frequency,
wherein the calculating of the target DSH includes calculating the target DSH by substituting the compressor frequency and the compression coefficient determined by a relationship between the pressures of the refrigerant discharged from the compressor … for the correlation (“DP” and “SP” of Grabon).
KIM (page 4, ¶ 3) discloses that compressor refrigerant discharge pressure (current DSH) is an operating variable and that the setting value for the operation variable values is stored in a control unit 200. To determine if the operating compressor refrigerant discharge pressure is at the setting value the compressor refrigerant discharge pressure must be measured more than once to achieve the target DSH.

Regarding claim 15, KIM discloses the limitations of claim 14. KIM additionally discloses:
measuring the pressure of the refrigerant discharged (at 182) from the compressor and a temperature (at 181) of the refrigerant discharged from the compressor,
wherein the controlling of the current DSH includes controlling (page 4, ¶ 6) the injection valve for the current DSH to reach the target DSH.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM, GRABON, and DEMMA in view of KAZUTAKA KURASHIGE (JP 2006242506A, hereinafter KURASHIGE) in view of
Regarding claim 11, KIM as modified teaches the limitations of claim 1. KIM as modified may not explicitly teach an auxiliary heater.
 KURASHIGE teaches: an air conditioner comprising a compressor configured to compress a refrigerant; an indoor heat exchanger configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode; an outdoor heat exchanger configured to convert a liquid refrigerant into a vapor refrigerant in the heating mode; a main pipe connecting the indoor heat exchanger to the outdoor heat exchanger; an injection pipe branching from the main pipe; an injection valve installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe; and
an auxiliary heat exchanger (4) installed between the injection valve and the injection port of the compressor, and configured to change a state of the refrigerant passed through the injection valve.
KURASHIGE (page 4, ¶9) employs super cooling heat exchanger 4 to change the state of refrigerant passed through injection valve 5 to provide extra cooling capacity to the refrigerant supplied to compressor 1.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM, GRABON, and DEMMA with the teachings of KURASHIGE to employ a heater to change the state of refrigerant passed through the injection valve to provide extra cooling capacity to the refrigerant supplied to compressor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KOTA MORIMOTO (US-20190271494-A1) teaches a(n) REFRIGERATION CYCLE APPARATUS.
JAEHWA JUNG (US-20210278114-A1) teaches a(n) OUTDOOR SYSTEM FOR AIR CONDITIONER.
MASAAKI TAKEGAMI (US-20110174005-A1) teaches a(n) REFRIGERATING APPARATUS.
KAZUNORI KORENAGA (US-20160097568-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
BYOUNGJIN RYU (US-20150267954-A1) teaches a(n) AIR CONDITIONER AND METHOD FOR CONTROLLING AN AIR CONDITIONER.
KOJI YAMASHITA (US-20130239602-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
SHOGO TAMAKI (US-20190120513-A1) teaches a(n) AIR-CONDITIONING APPARATUS.
KOMEI NAKAJIMA (US-20150247660-A1) teaches a(n) HEAT PUMP APPARATUS.
MATTHEW AUSTIN (US-20170343260-A1) teaches a(n) PERTURBATION OF EXPANSION VALVE IN VAPOR COMPRESSION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763